DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-14 have been fully considered but they are not persuasive.  Further, they are moot because of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al., (hereinafter Tokuda), U.S. Patent Application Publication 2004/0141297, in view of Park et. al., (hereinafter Park), U.S. Patent Application Publication 2017/0004915.
Regarding Claim 1, Tokuda teaches, a coil component (Fig. 2), comprising: 
an insulator body (2); 
a first coil conductor (9) embedded in the insulator body and wound around a coil axis; and 
a second coil conductor (10) embedded in the insulator body and wound around the coil axis, the second coil conductor (10) being insulated from the first coil conductor (9) in the insulator body
wherein a first coil surface (surface of first coil 9) of the first coil conductor is opposed to a second coil surface (surface of second coil 10) of the second coil conductor, 
the insulator body includes: 
an intermediate portion (intermediate portion of ceramic 8) disposed between the first coil surface and the second coil surface; 
a core portion (core portion of ceramic 7) disposed inside the first coil conductor and the second coil conductor; and 
an outer peripheral portion (outer peripheral portion of ceramic 8) disposed outside the first coil conductor and the second coil conductor, and 
… (Tokuda: Figs. 1, 2 and 25-27, para. [0052], [0053]).
Tokuda does not explicitly teach, a magnetic permeability of the intermediate portion (20) in a direction perpendicular to the coil axis is smaller than those of the core portion and the outer peripheral portion in a direction parallel to the coil axis.
However, Park teaches, a magnetic permeability of the intermediate portion (20) in a direction perpendicular to the coil axis is smaller than those of the core portion and the outer peripheral portion in a direction parallel to the coil axis (“[t]he support part 20 may be formed of, for example, a printed circuit board [PCB], a ferrite substrate, a metal based soft magnetic substrate” [0037], “the metal powder 61 having the shape anisotropy may be formed around the coil part 40, and the metal powder 61 having the shape anisotropy may be further contained in the core part 55” [0087], and “the outer peripheral part 54 may also contain the metal powder 61 having the shape anisotropy” [0089] teaches an intermediate portion with lower magnetic permeability of the core and outer peripheral portion, since at least support part could be an insulator PCB).  (Park: Figs. 1, 4 and 7, [0028], [0029], [0031], [0037], [0049], [0075], [0087], [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetic permeability the intermediate, core and outer peripheral portions of Tokuda to include the magnetic permeabilities of Park, the motivation being that “[t]he higher the magnetic permeability of the magnetic material contained in the magnetic body 50 and the larger the area of the magnetic body 50 through which the magnetic flux passes, the higher the inductance (L)” [0042].  (Park: Figs. 1, 4 and 7, [0042]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Tokuda in view of Park further teaches, wherein the intermediate portion is made of a non-magnetic material (Park: “a printed circuit board” [0037] is a non-magnetic material), the motivation being that “[t]he higher the magnetic permeability of the magnetic material contained in the magnetic body 50 and the larger the area of the magnetic body 50 through which the magnetic flux passes, the higher the inductance (L)” [0042].  (Park: Figs. 1, 4 and 7, [0037], [0042]).
Regarding Claim 4, the combination of Tokuda in view of Park further teaches, wherein the intermediate portion has a larger resistance value than the core portion (Park: “a printed circuit board” [0037] has a larger resistance), the motivation being that “[t]he higher the magnetic permeability of the magnetic material contained in the magnetic body 50 and the larger the area of the magnetic body 50 through which the magnetic flux passes, the higher the inductance (L)” [0042].  (Park: Figs. 1, 4 and 7, [0037], [0042]).
Regarding Claim 5, the combination of Tokuda in view of Park further teaches, wherein the intermediate portion has a larger resistance value than the outer peripheral portion (Park: “a printed circuit board” [0037] has a larger resistance), the motivation being that “[t]he higher the magnetic permeability of the magnetic material contained in the magnetic body 50 and the larger the area of the magnetic body 50 through which the magnetic flux passes, the higher the inductance (L)” [0042].  (Park: Figs. 1, 4 and 7, [0037], [0042]).
Regarding Claim 11, the combination of Tokuda in view of Park further teaches, further comprising: 
a first external electrode (Tokuda: 3) connected to one end of the first coil conductor (Tokuda: 9); 
a second external electrode (Tokuda: 5) connected to the other end of the first coil conductor (Tokuda: 9); 
a third external electrode connected (Tokuda: 4) to one end of the second coil conductor (Tokuda: 10); and 
a fourth external electrode (Tokuda: 6) connected to the other end of the second coil conductor Tokuda: (10).  (Tokuda: Figs. 1, 2 and 25-27, para. [0052], [0053], [0056]).

Claims 3, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda, in view of Park, as applied to claim 1, and further in view of Lim et al., (hereinafter Lim), U.S. Patent Application Publication 2010/0308949.
Regarding Claim 3, the combination of Tokuda in view of Park further teaches, wherein the intermediate portion is made of a non-magnetic material (Park: “a printed circuit board, a ferrite substrate, a metal based soft magnetic substrate, or the like” [0037]).  (Park: Figs. 1, 4 and 7, [0037]).
The combination of combination of Tokuda in view of Park does not explicitly teach, wherein the intermediate portion is made of an anisotropic magnetic material having an easy magnetization direction parallel to the coil axis.
However, Lim teaches, wherein the intermediate portion is made of an anisotropic magnetic material (magnetic sheet 2 is an intermediate portion in the middle of pattern circuits (10) between second and third pattern circuits (10)) having an easy magnetization direction parallel to the coil axis (“[w]hen the length direction of said anisotropic alloy powder is parallel to the magnetic path, inductance increases” [0040], “the anisotropic alloy powder (40)…is parallel in the middle part or outer part” [0041] of the pattern circuit (10), thus has an easy magnetization direction parallel to the coil axis).  (Lim: Figs. 3, 5, para. [0033], [0040], [0041], [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the support part of the combination of Tokuda in view of Park to include the anisotropic alloy powder parallel to the coil axis of Lim, the motivation being that “[w]hen the length direction of said anisotropic alloy powder is parallel to the magnetic path, inductance increases” [0040].  (Lim: Figs. 3, 5, para. [0040]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 7, Tokuda teaches, a coil component (Fig. 2), comprising: 
an insulator body (2); 
an insulating substrate (insulating substrate of ceramic 8, and supporting film 17 are similar to an insulating substrate, however discussed below, Park discloses an insulating substrate) embedded in the insulator body; 
a first coil conductor (9) formed on one surface of the insulating substrate and wound around a coil axis; and 
a second coil conductor (10) formed on another surface of the insulating substrate and wound around the coil axis, the second coil conductor (10) being insulated from the first coil conductor (9) in the insulator body,
...  (Tokuda: Figs. 1, 2 and 25-27, para. [0052], [0053], [0060]).
Tokuda does not explicitly teach, “an insulating substrate” and “a magnetic permeability of the insulating substrate is smaller in a perpendicular direction than that in a direction parallel to the coil axis”.
However, Park teaches, and insulating substrate (20) and wherein a magnetic permeability of the insulating substrate in a direction perpendicular to the coil axis is not defined (“[t]he support part 20 may be formed of, for example, a printed circuit board [PCB], a ferrite substrate, a metal based soft magnetic substrate, or the like” [0037]).  (Park: Figs. 1, 4 and 7 [0037])
Further, Lim teaches, a magnetic permeability of the insulating substrate (magnetic sheet 2 is an insulating substrate in the middle of pattern circuits (10) between second and third pattern circuits (10)) is smaller in a perpendicular direction than that in a direction parallel to the coil axis (“[w]hen the length direction of said anisotropic alloy powder is parallel to the magnetic path, inductance increases” [0040], “the anisotropic alloy powder (40)…is parallel in the middle part or outer part” [0041] of the pattern circuit (10), thus a smaller magnetic permeability in a perpendicular direction than that in a direction parallel to the coil axis).  (Lim: Figs. 3, 5, para. [0033], [0040], [0041], [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ceramic of Tokuda to include the support part of Park, the motivation being to provide “coil parts 40 formed on both surfaces of a support part 20” [0029].  (Park: Figs. 1, 4 and 7, [0029]).  
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the support part of the combination of Tokuda in view of Park to include the anisotropic alloy powder parallel to the coil axis of Lim, the motivation being that “[w]hen the length direction of said anisotropic alloy powder is parallel to the magnetic path, inductance increases” [0040].  (Lim: Figs. 3, 5, para. [0040]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, the combination of Tokuda in view of Park and further in view of Lim further teaches, wherein the insulating substrate is made of a non-magnetic material (Park: “a printed circuit board” [0037] is a non-magnetic material), the motivation being to provide “coil parts 40 formed on both surfaces of a support part 20” [0029].  (Park: Figs. 1, 4 and 7 [0029], [0037]).
Regarding Claim 9, the combination of Tokuda in view of Park, and further in view of Lim further teaches, wherein the insulating substrate (Lim: 2) is made of an anisotropic magnetic material having an easy magnetization direction parallel to the coil axis (Lim: “[w]hen the length direction of said anisotropic alloy powder is parallel to the magnetic path, inductance increases” [0040], “the anisotropic alloy powder (40)…is parallel in the middle part or outer part” [0041] of the pattern circuit (10), thus has an easy magnetization direction parallel to the coil axis).  (Lim: Figs. 3, 5, para. [0033], [0040], [0041], [0043]).  The motivation being that “[w]hen the length direction of said anisotropic alloy powder is parallel to the magnetic path, inductance increases” [0040].  (Lim: Figs. 3, 5, para. [0040]).
Regarding Claim 10, the combination of Tokuda in view of Park and further in view of Lim further teaches, wherein the insulating substrate has a larger resistance value than the insulator body (Park: “a printed circuit board” [0037] has a larger resistance), the motivation being to provide “coil parts 40 formed on both surfaces of a support part 20” [0029].  (Park: Figs. 1, 4 and 7 [0029], [0037]).
Regarding Claim 12, the combination of Tokuda in view of Park and further in view of Lim further teaches, further comprising: 
a first external electrode (Tokuda: 3) connected to one end of the first coil conductor (Tokuda: 9); 
a second external electrode (Tokuda: 5) connected to the other end of the first coil conductor (Tokuda: 9); 
a third external electrode connected (Tokuda: 4) to one end of the second coil conductor (Tokuda: 10); and 
a fourth external electrode (Tokuda: 6) connected to the other end of the second coil conductor Tokuda: (10).  (Tokuda: Figs. 1, 2 and 25-27, para. [0052], [0053]).

Claims 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda, in view of Park, as applied to claim 1, and further in view of Tokuda (embodiment 2, Fig. 25).
Regarding Claim 6, the combination of Tokuda in view of Park further teaches, single cores. (Tokuda: Figs. 1, 2 and 25-27, para. [0052], [0053]), (Park: Figs. 1, 4 and 7, [0028], [0029], [0031], [0037]). 
The combination of Tokuda in view of Park does not explicitly teach,
wherein the core portion includes a first core portion disposed inside the first coil conductor and a second core portion disposed inside the second coil conductor, and 
the outer peripheral portion includes a first outer peripheral portion disposed outside the first coil conductor and a second outer peripheral portion disposed outside the second coil conductor.
However, Tokuda (embodiment 2, Fig. 25) teaches, wherein the core portion includes a first core portion (Tokuda: core portion of upper portion of ceramic 406) disposed inside the first coil conductor (Tokuda: 403a) and a second core portion (Tokuda: core portion of lower portion of ceramic 406) disposed inside the second coil conductor (Tokuda: 403b), and 
the outer peripheral portion includes a first outer peripheral portion (Tokuda: outer peripheral portion of upper portion of ceramic 406) disposed outside the first coil conductor and a second outer peripheral portion (Tokuda: outer peripheral portion of lower portion of ceramic 406) disposed outside the second coil conductor.  (Tokuda: Figs. 25-27, para. [0052], [0053], [0114]-[0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tokuda in view Park to include the core and outer peripheral portions of Tokuda (embodiment 2, Fig. 25), the motivation being that “generation of a magnetic flux between the upper portion 403a and the lower portion 403b is minimized” [0117].  (Tokuda: Figs. 25-27, para. [0117]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 13, the combination of Tokuda in view of Park and further in view of Tokuda (embodiment 2, Fig. 25) further teaches, wherein the intermediate portion (Tokuda: ceramic layer 407) intervenes between the first core portion (Tokuda: core portion of upper portion of ceramic 406) and the second core portion (core portion of lower portion of ceramic 406) as well as between the first outer peripheral portion (Tokuda: outer peripheral portion of upper portion of ceramic 406) and the second outer peripheral portion (Tokuda: outer peripheral portion of lower portion of ceramic 406), the motivation being that “generation of a magnetic flux between the upper portion 403a and the lower portion 403b is minimized” [0117].  (Tokuda: Figs. 25-27, para. [0114]-[0117]).
Regarding Claim 14, the combination of Tokuda in view of Park further teaches, single cores,
wherein the insulator body includes a first core portion (Park: upper core of 55) disposed inside the first coil conductor (Park: 41) and a second core portion (Park: lower core of 55) disposed inside the second coil conductor (Park: 42).
wherein the insulator body further includes a first outer peripheral portion (Park: upper portion 54) disposed outside the first coil conductor (Park: 41) and a second outer peripheral portion (Park: lower portion 54) disposed outside the second coil conductor (Park: 42).  (Tokuda: Figs. 1, 2 and 25-27, para. [0052], [0053]), (Park: Figs. 1, 4 and 7, [0028], [0029], [0031], [0037]). 
The combination of Tokuda in view of Park does not explicitly teach,
wherein the insulating substrate intervenes between the first core portion and the second core portion as well as between the first outer peripheral portion and the second outer peripheral portion
However, Tokuda (embodiment 2, Fig. 25) teaches
wherein the insulating substrate (407) intervenes between the first core portion (Tokuda: core portion of upper portion of ceramic 406) and the second core portion (Tokuda: core portion of lower portion of ceramic 406) as well as between the first outer peripheral portion (Tokuda: outer peripheral portion of upper portion of ceramic 406) and the second outer peripheral portion (Tokuda: outer peripheral portion of lower portion of ceramic 406).  (Tokuda: Figs. 25-27, para. [0052], [0053], [0114]-[0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Tokuda in view Park to include the core and outer peripheral portions of Tokuda (embodiment 2, Fig. 25), the motivation being that “generation of a magnetic flux between the upper portion 403a and the lower portion 403b is minimized” [0117].  (Tokuda: Figs. 25-27, para. [0117]).  Therefore, the limitations of Claim 14 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/19/2020